  Case: 1:06-cv-04481 Document #: 779 Filed: 09/01/19 Page 1 of 4 PageID #:28535




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

KENT EUBANK, JERRY DAVIS, RICKY
FALASCHETTI, RITA CICINELLI, ROBERT
JOSEPHBERG, JEFFREY ACTON, KENNETH
HECHTMAN, JAMES NEIMAN, AMY
CHASIN and EDWARD RUHNKE, individually
and on behalf of all others similarly situated;         No.: 06 C 4481

       Plaintiffs,                                      Honorable Sharon Johnson Coleman

       v.                                               Class Action

PELLA CORPORATION, an Iowa corporation,
and PELLA WINDOWS AND DOORS, INC., a
Delaware corporation,

       Defendants.


       PLAINTIFFS’ MOTION TO APPRISE THE COURT OF THE STATUS OF
                             DISTRIBUTION


       Plaintiffs, through undersigned Class Counsel, apprise the Court of the status of the

distribution of settlement funds, seeking additional time to submit a final accounting, and state as

follows:

       1,      On August 20, 2018, the parties petitioned the Court for final approval of

settlement. ECF Nos. 728 and 732. On March 15, 2019, the Court entered an Order granting

final approval. ECF. No. 771.

       2.      To date, 9,832 claims have been submitted by consumers and reviewed by the

claims administrator. The claimed value of the submissions received is substantial, presently

totaling approximately $106 million. (See Exhibit A).
   Case: 1:06-cv-04481 Document #: 779 Filed: 09/01/19 Page 2 of 4 PageID #:28535


        3.     The claims administrator has been rigorous in its review of claims submitted and

has identified a multitude of deficiencies in the claims received. (See Exhibit A). As part of the

adjudication process, and consistent with this Court’s order, the claims administrator has allowed

for claimants to cure deficiencies, before rejecting a claim.

        4.     The deficiency curing process remains underway and is expected to conclude on

September 17, 2019. Thereafter, the final calculations can be made as to the value of each claim,

and the claims administrator can start the distribution of settlement proceeds.

        5.     The claims administrator anticipates that the final calculations and adjustments to

claims will conclude in October 2019, and that the distribution of settlement proceeds will

commence in November 2019 and conclude by December 2019.

        6.     During this time, Plaintiffs’ counsel and the claims administrator continue to

receive inquiries from consumers and continue to assist consumers with their claims submissions

and questions. That assistance will continue.

        7.     Based on the information supplied to Plaintiffs’ counsel by the claims

administrator, Plaintiffs’ counsel respectfully requests entry of an Order that permits the filing of

a final accounting on or before December 15, 2019, or whatever relief this Court deems fair and

just.

        DATED: September 1, 2019                      Respectfully submitted,

                                                      /s/ Shannon M. McNulty
                                                      Robert A. Clifford
                                                      rac@cliffordlaw.com
                                                      Shannon M. McNulty
                                                      smm@cliffordlaw.com
                                                      CLIFFORD LAW OFFICES
                                                      120 N. LaSalle Street, Suite 3100
                                                      Chicago, IL 60602
                                                      (312) 899-9090




                                                  2
Case: 1:06-cv-04481 Document #: 779 Filed: 09/01/19 Page 3 of 4 PageID #:28535


                                          John A. Yanchunis
                                          JYanchunis@ForThePeople.com
                                          Marcio W. Valladares
                                          MValladares@ForThepeople.com
                                          MORGAN & MORGAN
                                          COMPLEX LITIGATION GROUP
                                          201 N. Franklin Street, 7th Floor
                                          Tampa, Florida 33602
                                          (813) 223-5505




                                      3
  Case: 1:06-cv-04481 Document #: 779 Filed: 09/01/19 Page 4 of 4 PageID #:28535




                               CERTIFICATE OF SERVICE

       I certify that on September 1, 2019, a copy of the foregoing was filed and served on all
counsel of record via the Court’s CM/ECF electronic filing system.


                                                   /s/ Shannon M. McNulty
                                                      Robert A. Clifford
                                                       rac@cliffordlaw.com
                                                       Shannon M. McNulty
                                                       smm@cliffordlaw.com
                                                       CLIFFORD LAW OFFICES
                                                       120 N. LaSalle Street, Suite 3100
                                                       Chicago, IL 60602
                                                       (312) 899-9090




                                               4
